DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claim 6 is objected to because of the following informalities:
On line 2, “a control module according to claim 1” should be changed to “the control module according to claim 1”.
On line 2, “an add-on” should be changed to “the add-on”.
Appropriate corrections are required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Strand (US 2019/0326082) in view of Mattlar et al. (US 7,863,530) hereafter “Mattlar”.
Regarding claim 1, Strand discloses a control module (Fig. 3) for an electric switch comprising: a body part (2) having a depth direction, a width direction and a longitudinal direction, which are perpendicular relative to each other (Fig. 3), the body part comprising a first side wall and second side wall located at a distance from each other in the width direction, and a top wall and a bottom wall located at a distance from each other in the depth direction (Fig. 3); a main control shaft (6) mounted to the body part, extending in the depth direction, and rotatable around a first rotation axis (¶ [0016]), the main control shaft having a bottom part (the bottom section of 6); an operating shaft (4) mounted to the body part (Fig. 3), extending in the width direction, rotatable around a second rotation axis perpendicular to the first rotation axis (Fig. 3), and having a first end accessible from a direction of the first side wall for transferring torque to at least one pole of the electric switch for changing state of the at least one pole (¶ [0022-0024]); and a drive system (the combination of 8, 81 and 82) operationally connecting the main control shaft to the operating shaft such that the operating shaft is adapted to be rotated by the main control shaft (¶ [0024]).
However Strand fails to disclose the main control shaft having a bottom part accessible from a direction of the bottom wall and the bottom wall is provided with a bottom recess adapted to receive a portion of an add-on, the bottom part of the main control shaft being accessible through the bottom recess.
Mattlar teaches a switching device in which the main control shaft (the shaft element that extends through the upper wall of 2, Fig. 1) having a bottom part accessible from a direction of the bottom wall and the bottom wall is provided with a bottom recess (the openings) adapted to receive a portion of an add-on (the device that is connected to the lower section of 2), the bottom part of the main control shaft being accessible through the bottom recess (Fig. 2).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Strand’s device according to known methods to incorporate the teachings of Mattlar to employ a known structure for the housing of the device in order to allow it to be installed and operated on various circuitries. 
Regarding claim 2, Strand further teaches the main control shaft has a top part (the top section of 6) accessible from the direction of the top wall (Fig. 2).
Regarding claim 3, the combination of Strand and Mattlar further teaches the bottom recess extends through the body part in the width direction (Fig. 2 of Mattlar).
Regarding claim 4, the combination of Strand and Mattlar further teaches the bottom wall of the body part comprises a first support portion (1st side wall of Mattlar) and a second support portion (2nd side wall of Mattlar) spaced apart in the longitudinal direction such that the bottom recess is located between the first support portion and the second support portion (Fig. 2 of Mattlar).
Regarding claim 5, Strand teaches most of the claim limitations except for the bottom recess is provided with at least one screw hole adapted for fixing the add-on to the bottom recess by means of at least one screw.
Mattlar teaches a switching device and suggests the modules of the switching device are fastened to each other with screws that extent in the axial direction (C. 5, L 15-18).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Strand’s device according to known methods to incorporate the teachings of Mattlar to employ a known structure for attaching different modules together in order to provide a secure connection between the two pieces.
Regarding claim 11, the combination of Strand and Mattlar further teaches the bottom recess extends through the body part in the width direction (Fig. 2 of Mattlar).
Regarding claim 12, the combination of Strand and Mattlar further teaches the bottom wall of the body part comprises a first support portion (1st side wall of Mattlar) and a second support portion (2nd side wall of Mattlar) spaced apart in the longitudinal direction such that the bottom recess is located between the first support portion and the second support portion (Fig. 2 of Mattlar).
Regarding claim 13, Strand teaches most of the claim limitations except for the bottom recess is provided with at least one screw hole adapted for fixing the add-on to the bottom recess by means of at least one screw.
Mattlar teaches a switching device and suggests the modules of the switching device are fastened to each other with screws that extent in the axial direction (C. 5, L 15-18).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Strand’s device according to known methods to incorporate the teachings of Mattlar to employ a known structure for attaching different modules together in order to provide a secure connection between the two pieces.
Allowable Subject Matter
Claims 10, 15 and 16 are allowed.
The following is an examiner's statement of reasons for allowance: 
Regarding Claim 10, the references fail to teach, disclose, or suggest, either alone or in combination, an accessory control shaft extending in the width direction, and rotatable around a third rotation axis, the accessory control shaft being accessible from the direction of the second side wall; and transmission means for transferring torque from the accessory control shaft to the bottom part of the main control shaft such that rotation of the main control shaft by the accessory control shaft is enabled; and at least one pole module connected to the control module assembly, each of the at least one pole module having: a pole module body; a pole shaft mounted to the pole module body, extending in the width direction, and operationally connected to the first end of the operating shaft for rotation around the second rotation axis with the operating shaft; a first stationary terminal stationary fixed to the pole module body; a second stationary terminal stationary fixed to the pole module body and in combination with the rest of the limitations of the claim.
Claims 6-9 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 6, the prior art fail to disclose or teach an accessory control shaft extending in the width direction, and rotatable around a third rotation axis, the accessory control shaft being accessible from the direction of the second side wall; and transmission means for transferring torque from the accessory control shaft to the bottom part of the main control shaft such that rotation of the main control shaft by the accessory control shaft is enabled.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMAN MALAKOOTI whose telephone number is (571)270-0496. The examiner can normally be reached MON-FRI: 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached at (571) 272-2009. 
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IMAN MALAKOOTI/Examiner, Art Unit 2833                                                                                                                                                                                                        
/EDWIN A. LEON/Primary Examiner, Art Unit 2833